Citation Nr: 0626295	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  03-29 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to an increased disability rating for left 
hip disability, status post-total hip arthroplasty.

4.  Entitlement to an increased disability rating for right 
hip disability, status post-total hip arthroplasty.

5.  Entitlement to an increased disability rating for 
degenerative osteoarthritis, right knee.

6.  Entitlement to an increased disability rating for 
degenerative osteoarthritis, left knee.

7.  Entitlement to a compensable evaluation for burn scars, 
right dorsal hand.


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The veteran had active service from October 1970 to October 
1972, July 1980 to December 1980, and from August 1991 to 
August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the claims for service 
connection on appeal.  A June 2004 rating decision addressed 
the veteran's increased rating claims.

The veteran also perfected an appeal of the issue of 
entitlement to a total disability rating on the basis of 
individual unemployability (TDIU).  A December 2004 rating 
decision granted TDIU, effective September 2003.  Thus, that 
issue is no longer before the Board, and it will not be 
discussed in this decision.  The Board notes that, in 
December 2004, the veteran submitted a Notice of Disagreement 
with the effective date of the grant of TDIU, and a Statement 
of the Case (SOC) was issued in November 2005.  See 38 C.F.R. 
§ 19.26 (2005).  The claims file reflects no evidence of the 
SOC having been returned as undelivered, and neither does it 
reflect any evidence of the veteran having submitted a 
substantive appeal in response to the SOC.  Thus, the issue 
of entitlement to an effective date earlier than September 8, 
2003, for entitlement to TDIU is not before the Board and 
will not be discussed in this decision.  38 C.F.R. § 20.200 
(2005)

The veteran was represented before the RO by a private 
attorney, who has since retired from the practice of law.  
The veteran was advised of his options to choose a new 
representative in a March 9, 2006 letter.  The veteran did 
not respond.  Thus, the veteran is considered an 
unrepresented appellant.

The issues related to the claims for increased ratings are 
addressed in the REMAND portion of the document below and are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that PTSD is not related to an in-service disease, injury, or 
event.

3.  The preponderance of the probative evidence indicates 
that a low back disorder is not related to an in-service 
disease or injury.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2005).

2.  A low back disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309(a) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a June 2001 letter, prior to the decision on 
appeal, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claims 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claims.  Additional information was also 
requested in letters dated in December 2000.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, examination reports, and the stressor verification 
results of the U. S. Army and Joint Services Records Research 
Center (JSRRC), formerly named the Center For Unit Records 
Research.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini; Bernard v. Brown, 4 Vet. App. 384 
(1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Factual background

PTSD.  The veteran's claim is based on two incidents, which, 
he asserts, occurred during his active service in Saudi 
Arabia during the Persian Gulf War.  First, he states that in 
October 1991, while supervising the off-loading of trucks, a 
21/2-ton truck fell off of its carrier.  According to the 
veteran, he was in the fall-path, and he tried to jump 
backwards out of the path after someone shouted a warning.  
The falling truck struck him in his mid-area around his groin 
and hips and propelled him backwards into another vehicle.  
He was unconscious for a brief period, and all he remembered 
was awakening in great pain and ordering his men back to 
work.  He continued working with the aid of a long stick, and 
he sought medical attention the next day after his pain 
continued to increase.  Two days later, he fell when he 
stepped off of a bulldozer, felt like he had no legs, and he 
fell onto the tracks of the bulldozer and then to the ground.  
He received medical treatment after that incident.

He alleges the second event occurred during his visit to a 
maintenance shop where he witnessed a severe accident.  The 
unsecured retaining ring on a large heavy vehicle tire blew 
off and severed part of the head of the soldier who was 
repairing it, and blood was everywhere.  The veteran related 
that he knew the soldier was on the operating table for eight 
hours and then transferred to Walter Reed Army Medical 
Center.  As a result of these two experiences, the veteran 
asserts that he experiences the symptoms of PTSD.

The service medical records reflect a Statement of Medical 
Examination and Duty Status of August 1992, which reflects 
that, in October 1991, in Saudi Arabia, the veteran struck 
his knees and hips when he tripped and fell while dismounting 
a bulldozer.  The form references the veteran's outpatient 
treatment records and reflects that the injury was deemed as 
incurred in the line of duty.  No reference was made to any 
other incident.

The service medical records reflect entries for treatment of 
the veteran's knees and hips due to the bulldozer accident, 
but there are no entries for complaints, findings, or 
treatment related to his having been struck by a falling 
truck.  The service medical records also reflect an emergency 
care document of November 1991, which shows the veteran 
presented with complaints of right knee pain due to blunt 
trauma several weeks earlier when he "fell against 
something," and that it was then aggravated by physical 
training.

The July 2001 VA examination report reflects that he was 
diagnosed with PTSD on the basis of his claimed injury by the 
falling truck.  The examination report fails to reflect that 
the veteran mentioned the injury of the soldier by the large 
tire.

As noted above, the March 2002 rating decision denied the 
claim due to the claimed stressors not being verified.

In his Notice of Disagreement, the veteran responded to the 
RO's consideration of a 1994 VA examination diagnosing PTSD 
based on combat.  The veteran denied having presented for an 
examination at that time, and review of the examination 
reveals it belongs to someone other than the veteran.  The 
veteran did state that because he was in the combat theater, 
however, he should be considered to have been in combat.

He also asserted that the RO had no service medical records 
from the Gulf theater for August 1991 through December 1991 
because they were lost, along with the Line of Duty Report 
which was accomplished shortly after the falling truck 
incident.  The veteran claims that he was unaware that any of 
his medical records were lost until after his release from 
active service.  He requested that any records unrelated to 
him be removed from his file, and that he had located a 
witness to the falling truck incident.

The veteran submitted a June 2002 lay statement of a person 
who related that he was attached to a maintenance battalion 
in Saudi Arabia, and that he witnessed the falling truck 
strike the veteran.  The witness related that all of the 
troops in the immediate area rushed to the veteran's aid and 
revived him, and that the veteran continued to work that day 
against all their suggestions.

The RO inquired of the JSRRC if it possessed any records 
which could verify the veteran's claimed stressor.  In May 
2001, the JSRRC informed the RO that it was unable to verify 
the veteran's claimed incident of the soldier who was injured 
in a maintenance shop, and that the veteran's service medical 
records should be consulted for verification of his other 
stressor.

Back disorder.  The veteran asserts that his back was also 
injured by the falling truck.  The January 2002 VA joints 
examination report reflects that the veteran related that he 
injured his back in 1991 when he was thrown and pinned 
between two trucks.  He was told that his back pain was 
related to his hip injury, and that it would resolve after 
his bilateral total hip replacements.  After the hip 
replacements, his back pain did not resolve.  The examiner 
noted that July 2001 X-rays of the lower thoracic spine 
showed degenerative disc disease of the lumbar spine and 
bridging osteophytes in the lower thoracic spine.

As to a nexus with the veteran's active service, the examiner 
noted that the veteran did not assert that his back pain was 
related to his hips or hip replacements but to the accident 
in the 1990s.  After noting that the veteran's claims file 
was not available at the examination, the examiner observed 
that, if the veteran's medical records documented the 
accident and injury as the veteran claimed, and that if his 
records showed he complained of back pain after the injury in 
the 1990s, his back pain "may be individually service 
connectable."

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.


PTSD.  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2005).  

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).  

As an initial matter, the Board notes that the 1994 VA PTSD 
examination does not pertain to the veteran, as evidenced by 
a different first name, middle initial, and Social Security 
number.  Thus, this examination is not relevant to this case 
and the Board will not consider it in making a decision.

The veteran asserted in his Notice of Disagreement that, 
because he served in the general theater of combat 
operations, he was considered to have been in combat.  The 
Board rejects this assertion as inconsistent with the 
applicable law, as that factor must be established by 
objective, competent, and credible evidence of record.  There 
must be competent evidence that the veteran personally joined 
in battle with the enemy to have engaged in combat.  Merely 
serving in a theater of combat operations is insufficient to 
meet the standard.  VA O.G.C. Prec. Op. No. 12-99, pp. 2-3 
(October 18, 1999).  

In light of the findings of the July 2001 examination and the 
diagnosis rendered at that examination, the salient issue of 
the veteran's appeal is verification of his claimed 
stressors.  As noted, the veteran claims no personal 
encounters with the enemy but only that he served in the 
Persian Gulf Theater of operations in Saudi Arabia, which 
means that his claimed stressors are evaluated as non-combat 
stressors, and they must be verified.  Pentecost v. Principi, 
16 Vet. App. 124, 127 (2002); Cohen, 10 Vet. App. at 142.

The Board finds that the preponderance of the evidence is 
against the veteran claim for service connection for PTSD.  
The veteran's and his witness' account of the incident, the 
Board deems it as contrary to common ordinary experience 
that, under the then prevailing circumstances, standers-by 
would observe someone knocked unconscious by a falling 21/2 ton 
truck and not summon medical personnel immediately, even 
prior to the victim regaining consciousness.  There is no 
claim that they were under a Scud missile attack at the time.  
The Board also attaches little probative value to the 
assertion that the veteran, after suffering what he has 
described as such a severe injury and loss of consciousness, 
continued to work after having been struck by a falling 
truck.  The Board further notes his assertion that his 
service medical records from his Gulf service were lost from 
August to December 1991.  However, the November 1991 
emergency room sheet from his treatment for the aftermath of 
his having fallen off of the bulldozer was not lost.  
Interestingly, the veteran only described falling against 
something.  No mention was made of him being struck by a 
falling truck, being thrown into another truck, or losing 
consciousness.  

Moreover, a Statement of Medical Examination and Duty Status 
(DA Form 2173) was prepared for the fall off the bulldozer, 
which the veteran indicated in his February 2001 statement 
occurred the day after his being stuck by the falling truck.  
The November 1991 emergency treatment report reflects that 
the veteran did not seek medical attention until a month or 
so after falling off of the bulldozer, and suggests that no 
treatment was sought until then, with wording such as 
"realized today that he should get it checked out."  It 
also reflects no mention of anything having fallen on the 
veteran, but only that he fell against something.  The Board 
assigns great weight to the contemporaneous service medical 
records, which revealed only a fall off the bulldozer, with 
no mention of the veteran's claimed stressor of being hit by 
a falling truck.

The Board deems it doubtful that the veteran would not have 
reported such a traumatic event to medical personnel during 
the November 1991 treatment, or that such would not have been 
reported on the DA Form 2173.  This is especially the case 
given the fact that the veteran presently contends that he 
fell off the bulldozer due to the injuries sustained the day 
previously.  It is highly unlikely that the veteran would not 
have reported the original injury, only the subsequent fall.  
Thus, the Board finds the veteran's statements and the buddy 
statement to be entitled to less probative weight.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board is entitled to discount the weight, credibility, and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence). 

As concerned the soldier the veteran asserted was injured in 
the maintenance shop, as noted, RO efforts to verify that 
report were unfruitful for lack of sufficient identifying 
information by the veteran.  

Thus, in the absence of a verified stressor, the Board is 
constrained to find that the preponderance of the competent 
evidence of record is against the claim.  38 C.F.R. § 3.303, 
3.304(f).

Back disorder.  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The claims file reflects no evidence of the veteran having 
been diagnosed with arthritis of the lumbar spine within one 
year of his release from active service.  The Board notes X-
ray findings of arthritis in his hips bilaterally in April 
1992, but that radiology report makes no reference to his 
back.  Thus, the veteran's claim must be resolved on a direct 
basis.

As discussed above, the service medical records reflect that 
there simply are no concurrent complaints by him that his 
back was also injured in the 1991 fall in Saudi Arabia.  The 
November 1991 service medical record entry makes no mention 
of a back injury, and neither do his 1992 physical therapy 
records after his return to the continental U.S.

In light of the absence of indirect or direct corroborative 
evidence in the service medical records of a back injury in 
1991, the explicit condition precedent of the examiner at the 
January 2002 joints examination is not met, which means that 
the examiner's opinion does not provide a nexus to active 
service.  Thus, the Board is constrained to find that the 
preponderance of the evidence is against the veteran's claim.  
38 C.F.R. §§ 3.303, 3.307, 3.309(a).

ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a low back disorder is 
denied.


REMAND

A June 2004 rating decision denied the veteran's claims for 
entitlement to increased ratings for his left hip and right 
hip disorders, both status post-total replacement, for his 
right knee and left knee disorders, and for burn residuals of 
his right dorsal hand.  In September 2004, the RO received 
the veteran's Notice of Disagreement from his attorney, which 
specifically referenced the June 2004 rating decision, and 
that the veteran disagreed with any adverse determination 
mentioned in that decision.  The Notice of Disagreement also 
reflected an "X" in a space which denoted that any 
increased rating granted by the June 2004 rating decision was 
appealed by the veteran for a higher rating.  Thus, the 
Notice of Disagreement was specific and required no 
clarification.  Cf. 38 C.F.R. § 19.27.

In such cases, the appellate process has commenced and the 
appellant is entitled to a SOC on the issue.  See Pond v. 
West, 12 Vet. App. 341 (1999); Manlincon v. West, 12 Vet. 
App. 238 (1999).  The claims file reflects no evidence of an 
SOC having been issued for those issues.  Thus, the issues of 
entitlement to increased ratings for the veteran's left hip 
and right hip disorders, for his right knee and left knee 
disorders, and for burn residuals of his right dorsal hand, 
must be remanded to the RO for additional action.  After the 
RO has issued the SOC, the claim should be returned to the 
Board only if the veteran perfects the appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a Statement of the Case, so 
that the veteran may have the opportunity 
to complete an appeal on the issues of 
entitlement to increased ratings for the 
veteran's left hip and right hip 
disorders, for his right knee and left 
knee disorders, and for burn residuals of 
his right dorsal hand (if he so desires) 
by filing a timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


